—Judgments, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered May 22, 1996, convicting defendant, upon his plea of guilty to a superior court information, of criminal sale of a controlled substance in the first degree and second degrees, and sentencing him to concurrent terms of 15 years to life and 8V3 to 25 years, and also convicting defendant, upon his plea of guilty to an indictment, of criminal sale of a controlled substance in the third degree, and sentencing him to a concurrent term of 8V3 to 25 years, unanimously reversed, on the law, the guilty pleas vacated, the waiver of indictment vacated, the superior court information dismissed, the felony complaint charging criminal sale of a controlled substance in the first and second degrees reinstated, and both the felony complaint and the indictment remanded for further proceedings.
As the People correctly concede, defendant’s waiver of indictment and consent to be prosecuted by superior court information for criminal sale of a controlled substance in the first and second degrees, both class A felonies, were invalid under GPL 195.10 (1) (b), and the third-degree sale conviction under the indictment must also be vacated because the plea was entered with the promise and understanding that the sentence imposed would run concurrently with the sentence imposed under , the superior court information (People v Fuggazzatto, 62 NY2d 862, 863). Concur — Rosenberger, J. P., Tom, Mazzarelli and Saxe, JJ.